462 So.2d 1205 (1985)
C.S., a Juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 84-625.
District Court of Appeal of Florida, Third District.
February 5, 1985.
Bennett H. Brummer, Public Defender and Marti Rothenberg, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Julie S. Thornton, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and FERGUSON, JJ.
PER CURIAM.
The adjudication of delinquency under review is reversed and the cause is remanded to the trial court with directions to order a new trial based on the authority of A.E.K. v. State, 432 So.2d 720 (Fla. 3d DCA 1983). The proceedings below were the functional equivalent of a nolo contendere plea which was accepted by the trial court without conducting a voluntariness inquiry of the juvenile herein as required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
Reversed and remanded for a new trial.